Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed February 13th 2020, claims 1-20 are pending for examination with a November 13th 2019 priority date under 35 USC §119(e).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
The term “optimize correctness and incorrectness” of outputs recited in claims 1, 13, and 20 is indefinite. It is unclear how to optimize an already outputted correct output? By the same token, it is unclear how to optimize an already outputted incorrect output? It is also unclear if the optimization function is aimed to improve the output correct rate or incorrect rate of a machine learning model, not a function working on the output directly?
The term “sensitive or private” information in claims 6, 11-12, and 18 is a relative term which renders the claim indefinite. The term “sensitive or private” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 is rejected for the rationale given for its parent claim 1 in the present Office action until further clarification provided. Same rationale applies to claims 11-12 and 18 as well.

The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 7 and 8 recite features that are already recited in their parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-15, 18, and 20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Farhady et al. (US 10,867,245), hereinafter Farhady.

Claim 1
“a first machine-learning model trained to generate a feature representation of an input data” Farhady col.6 lines 32-55 teaches various machine-learning models by way of parameters re-configuration, “machine learning model 202 may update its configurations (e.g., weights, biases, or other parameters) based on its assessment of its prediction (e.g., outputs 206) and reference feedback information”;

“a second machine-learning model trained to generate a desired result based on the feature representation” Farhady col.8 lines 1-20 teaches desired result generated “if a certain feature type has more or less influence than desired, the training data may not be used to train the prediction model”;

“a third machine-learning model trained to generate an undesired result based on the feature representation” Farhady col.9 lines 10-40 teaches undesired result generation “if the training data was used to train the prediction model, the feature type may have an undesired amount of influence on the prediction model’s results”;

“training a fourth machine-learning model by: generating a secured feature representation by processing a first output of the first machine-learning model using the fourth machine-learning model” Farhady col.6 lines 32-55 teaches various machine-learning models by way of parameters re-configuration, “machine learning model 202 may update its configurations (e.g., weights, biases, or other parameters) based on its assessment of its prediction (e.g., outputs 206);

“generating a second output and a third output by processing the secured feature representation using, respectively, the second and third machine-learning models” Farhady col.6 lines 32-55 teaches various machine-learning models by way of parameters re-configuration, “machine learning model 202 may update its configurations (e.g., weights, biases, or other parameters) based on its assessment of its prediction (e.g., outputs 206);

“updating the fourth machine-learning model according to an optimization function configured to optimize a correctness of the second output and an incorrectness of the third output” Farhady col.2 lines 60-67 teaches the update and optimizing functions, “the training data may be updated to modify (e.g., suppress or boost) the amount of the influence these feature types have on the prediction model’s result… the prediction model will be trained with optimized training data”.

Claim 2
“wherein the input data comprises one or more of a text, an image, an audio clip, or a video” Farhady col.3 lines 36-63 teaches textual inputs like the credit scores and credit card applications.

Claim 3
“wherein the first, second, third, and fourth machine-learning models are each based on one or more convolutional neural networks” Farhady col.6 lines 3-31 teaches neural networks.

Claim 6
“wherein the input data comprises sensitive or private information, and wherein the secured feature representation comprises none of the sensitive or private information” Farhady col.8 lines 1-20 teaches desired result generated “if a certain feature type has more or less influence than desired, the training data may not
be used to train the prediction model.

Claim 7
“wherein the first output comprises at least a feature representation” Farhady col.6 lines 32-55 teaches various machine-learning models by way of parameters re-configuration, “machine learning model 202 may update its configurations (e.g., weights, biases, or other parameters) based on its assessment of its prediction (e.g., outputs 206) and reference feedback information”.

Claim 8
“wherein the second output comprises at least a desired result based on the secured feature representation” Farhady col.8 lines 1-20 teaches desired result generated “if a certain feature type has more or less influence than desired, the training data may not be used to train the prediction model”.

Claim 10
“wherein the first, second, third, and fourth machine-learning models each comprise a plurality of parameters, and wherein updating the fourth machine-learning model comprises: fixing the parameters of the first, second, and third machine-learning models; and updating the parameters of the fourth machine-learning model” Farhady col.6 lines 32-55 teaches various machine-learning models by way of parameters re-configuration, “machine learning model 202 may update its configurations (e.g., weights, biases, or other parameters) based on its assessment of its prediction” and Farhady col.2 lines 60-67 teaches the update and optimizing functions, “the training data may be updated to modify (e.g., suppress or boost) the amount of the influence these feature types have on the prediction model’s result… the prediction model will be trained with optimized training data”.

Claim 11
“accessing a plurality of data files, each data file comprising sensitive or private information; and generating a plurality of secured feature representations of the data files by processing the data files using the first and fourth
machine-learning models” Farhady col.8 lines 1-20; see rejections under 35 USC §112(b).

Claim 12
“sharing, to one or more third-party systems, the first, second, and third machine-learning models and the plurality of secured feature representations; and making the plurality of data files and the fourth machine-learning model inaccessible to the one or more third-party systems” Farhady col.6 lines 32-55 teaches various machine-learning models by way of parameters re-configuration, “machine learning model 202 may update its configurations (e.g., weights, biases, or other parameters) based on its assessment of its prediction; the “inaccessible to third party systems” is construed and cited as parameter settings for lack of description given in the Specification of the present invention.

Claims 13-15 & 18
Claims 13-15 and 18 are rejected for the similar rationale given for claims 1-3 and 6respectively.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. §103 as being unpatentable over Farhady et al. (US 10,867,245), hereinafter Farhady, and further in view of Carbune et al. (US 2018/0061400), hereinafter Carbune.

Claim 4
“wherein the desired result comprises one or more of a classification of an image, a determination of an angle of a face, or a detection of a person” Carbune [0057] teaches machine learning model trained for “a facial expression classifier”.

Farhady and Carbune disclose analogous art. However, Farhady does not spell out the “classification of an image” as recited above. Said feature is disclosed in Carbune. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Carbune into Farhady to enhance its image managing functions.

Claim 5
“wherein the undesired result comprises one or more of a reconstruction of an image, an identification of a face, or a racial recognition of a person” Carbune [0057] teaches user state indicators that determine the user state information based at least in part on the output of the facial expression classifier.

Claims 16-17
Claims 16 and 17 are rejected for the similar rationale given for claims 4 and 5 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Farhady et al. (US 10,867,245), hereinafter Farhady, and further in view of Anderson et al. (US 11,195,120), hereinafter Anderson.

Claim 9
“wherein the optimization function is based on a deep poisoning function” Anderson in its cited prior art section discloses poisoning of deep learning algorithms with back-gradient optimization of Muñoz-
Gonzáles et al..

Farhady and Anderson disclose analogous art. However, Farhady does not spell out the “deep poisoning function” as recited above. It is disclosed in Anderson. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Anderson into Farhady to enhance its learning model optimization functions.

Claim 19
Claim 19 is rejected for the similar rationale given for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175